Case: 19-60706     Document: 00515710613         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 19, 2021
                                  No. 19-60706
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Ingrid Manzano-Murillo; Edwin Johan Alvarado-
   Manzano; Suany Jasary Alvarado-Manzano,

                                                                     Petitioners,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 181 350
                              BIA No. A202 181 351
                              BIA No. A202 181 352


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Ingrid Manzano-Murillo, a native and citizen of Honduras, on behalf
   of herself and her two minor children, seeks review of the dismissal by the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60706      Document: 00515710613           Page: 2   Date Filed: 01/19/2021




                                     No. 19-60706


   Board of Immigration Appeals (BIA) of their appeal from the immigration
   judge’s (IJ) denial of their applications for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT). Petitioners
   argue, among other things, that the BIA erred by declining to consider one of
   their proposed particular social groups (PSGs) and in finding that they failed
   to establish the requisite nexus between their feared persecution and their
   membership in a PSG.
          Because the BIA approved of, and relied on, the IJ’s findings, we
   review the decisions of both the BIA and IJ. See Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). Additionally, we review for substantial evidence the
   determination that an alien is not eligible for relief. Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). Under that standard, we may not
   reverse the factual findings of the BIA unless the evidence compels it. Id. at
   517-18.
          As to petitioners’ first argument, the petitioners submitted two briefs
   to the IJ, wherein they proposed three particular social groups: “witnesses
   who have cooperated with law enforcement against criminals in Honduras,”
   “family members of witnesses who have cooperated with law enforcement
   against criminals in Honduras,” and “immediate family members of Edwin
   Alvarado.”     They now contend that the documentary evidence they
   submitted to the IJ and their counsel’s closing argument to the IJ allowed for
   the reasonable inference that they intended to propose a fourth PSG
   comprised of Hondurans who participated in a witness protection program.
   Thus, petitioners argue that the BIA erred by declining to consider their
   applications in light of that fourth group.
          An asylum applicant has the burden to establish his entitlement to
   relief by “clearly indicat[ing] on the record before the [IJ] . . . the exact
   delineation of any particular social group(s) to which she claims to belong.”




                                          2
Case: 19-60706     Document: 00515710613           Page: 3    Date Filed: 01/19/2021




                                    No. 19-60706


   Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191 (BIA 2018) (internal
   quotation marks and citations omitted). During proceedings before the IJ,
   petitioners never made clear their intent to propose a fourth PSG. Neither
   petitioners’ documentary evidence, counsel’s remarks at closing, nor
   Manzano-Murillo’s testimony sufficed to raise petitioners’ participation in
   witness protection as a cognizable PSG, given that they were represented by
   counsel in his immigration proceedings and counsel was given the
   opportunity to articulate the parameters of the PSGs that petitioners were
   proposing. See Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 191-93.
   Accordingly, they fail to demonstrate that the BIA erred in declining to
   consider a different PSG for the first time on appeal from the IJ. See
   Cantarero-Lagos v. Barr, 924 F.3d 145, 150-51 (5th Cir. 2019).
          As to petitioners’ second argument, they fail to show any error in the
   BIA’s findings that petitioners did not demonstrate that a “central reason”
   for any persecution was their membership in one of the PSGs that was
   properly before the BIA and, accordingly, that the BIA’s determination was
   not supported by substantial evidence. 8 U.S.C. § 1158(b)(1)(B)(1); see
   Orellana-Monson, 685 F.3d at 518. Because petitioners have failed to show
   that they were or would be persecuted based on a protected ground, they are
   ineligible for asylum, and we do not reach petitioners’ other asylum-related
   arguments.
          In light of the foregoing, petitioners have not demonstrated that the
   evidence compels a reversal of the BIA’s denial of asylum. See Orellana-
   Monson, 685 F.3d at 518, 521-22. Petitioners do not challenge the BIA’s
   denial of their applications for withholding of removal or CAT protection.
   They have therefore abandoned those claims by failing to brief them. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Accordingly, petitioners’ petition for review are DENIED.




                                         3